DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	The rejection of clams 8-9, 21-22 and 25-27 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims. The claims no longer encompass inclusion of a SMAD inhibitor that is a product of nature.
	 Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claim 8 recites “neuronal floor plate cells” while claim 9 refers to “said neural floor plate cells” of claim 8.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter

	The previous rejection of claims 8.9 and 21-27 under 35 U.S.C. 112, first paragraph, new matter, is withdrawn in light of the amendments to claim 8. Claim 8 no longer encompasses inclusion of only a single SMAD inhibitor.  

	Claims 8.9 and 21-27 are newly rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. 
	Claim 8 is drawn to a composition comprising a cell population and two inhibitors of Small Mothers Against Decapentaplegic (SMAD) protein signaling and an activator of Sonic Hedgehog (SHH) signaling, …wherein the two inhibitors of SMAD protein signaling comprise a disulfide-liked homodimer of Noggin, Dorsomorphin, LDN-193189, 4-[4-benzodioxol-5-yl)-5-(2-pyridinyl)-1H-imidazol-2-yl] benzamide (SB431542), a derivative of the foregoing and a combination of the foregoing.  
	Claim 26 recites, “…protein is at least about 95% identical to…”
The specification provides no implicit or explicit support for the context of the breadth of “derivatives of the foregoing” or “…protein is at least about 95% identical to…”.  A search of the specification revealed no occurrence of the term “derivatives” as it relates to any of the recited compounds other than SB431542. The specification has only provided support for dual SMAD inhibition, comprising inhibition of BMP signaling and TGFb/Activin Nodal signaling, in combination with an activator of SHH signaling leads to formation of floor plate cells.  The specification does not describe derivatives of Dorsomprphin, LDN-193189 or disulfide linked homodimer of Noggin. THe specification does not appear to have any support for “…protein is at least about 95% identical to…” or to “95% identical to…”
Applicants are reminded that it is their burden to show where the specification supports any amendments to the claims.  See 37 CFR 1.121 (b)(2)(iii), the MPEP 714.02, 3rd paragraph, last sentence and also the MPEP 2163.07, last sentence.

	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not Applicant should therefore specifically point out the support for any amendments made to the disclosure [or point to case law supporting incorporation of such a limitation as in the instant case]” (emphasis added).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “….wherein the two inhibitors of SMAD protein signaling comprise a disulfide-liked homodimer of Noggin, Dorsomorphin, LDN-193189, 4-[4-benzodioxol-5-yl)-5-(2-pyridinyl)-1H-imidazol-2-yl] benzamide (SB431542), a derivative of the foregoing and a combination of the foregoing.” This phrase, while drawn to a quantity of two, recites 4 compounds and derivatives and combinations. Either the claim should not be limited to a quantity of two, or it would appear the list should be claimed as a Markush.   Claim 9 and 21-27 depend from claim 8.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21-24 depend from claim 8, which is unclear as set forth above. Claim 8 comprises an unlimited list of inhibitors, derivatives and combinations thereof. All of the recited inhibitors, derivatives and combinations are required by claim 8. Specific recitation of a factor in each of claims 21-24 fails to further limit claim 8 as all of the compounds recited in claims 21-24 are already in the composition of claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Support is not found in US 61/207763 for the claimed invention regarding cells expressing netrin-1, f-spondin and/or foxa2. Priority is granted to US 61/2967796 with an effective filing date of 01/20/2010.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

The rejection of claims 8-9 and 25-27 are rejected under pre-AIA  35 U.S.C. 102bas being anticipated by Ono (2007, Development, 134, 3213-3225) is withdrawn as the claims no longer encompass noggin.  
The rejection of claims 8,9 and 25-27 under pre-AIA  35 U.S.C. 102e as being anticipated by US 8,969,081 (PGPUB US20100196332, filed 12/09/2009 with priority to 12/10/2008) is withdrawn as the claims now require compounds in addition to SHH that are not taught by ‘332.
The rejection of claims 8,9,21-22 and 25-27 under pre-AIA  35 U.S.C. 102b as being anticipated by Sumi (2008, Development, 135:2969-2979) is withdrawn as the claims no longer encompass noggin.  
 
Double Patenting
Claims 8-9 and 21-27 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 and 72-78 of U.S. Patent No. 10,260,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the patented claim results in the instant claimed cells.
Applicant argues that the instant application is now filed as a Divisional of US 10,260,041, prohibiting a double patenting rejection. This argument is not persuasive as there was no restriction requirement set forth in US 10,260,041. It is noted that there is a restriction  requirement in the application that led to US 8,642,334; however, the claimed combination of an inhibitor of SMAD and/or activator of SHH signaling and differentiated cells that express SHH, FOXA2, Netrin-1 and F-Spondin were not claimed in ‘334 and therefore, were not part of the restriction requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632